DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, and 9 are objected to because of the following informalities:  
Claim 6 recites the limitation "the first tandem hole or the second tandem hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the third connecting end or the fourth connecting end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the third through holes and the second through holes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claim 6 as the following:
Claim 6.    The array substrate according to claim 2, wherein the first insulating layer is provided with a plurality of first through holes which are provided in a manner to extend through the first insulating layer, and wherein each of the first through holes corresponds to [[the]] a first tandem hole or [[the]] a the second tandem hole in respect to a vertical direction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third connecting end or the fourth connecting end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the third through holes and the second through holes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 6, 7,  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano, US 6,084,579; in view of Wang at al., US 6,351,078; in view of Kimura, US 8,300,031; and in view of Jeon, US 2014/0098495 (corresponding to US 8,933,344).
In re Claim 1, Hirano discloses an array substrate (Figs. 3 and 7) provided with a display area (with 21 in Fig. 3 and 51 in Fig. 7) and a non-display area (202, 203) and comprising: a plurality of thin film transistors (21in Fig. 3) arranged in an array on the display area (Figs. 3 and 7), each thin film transistor 21 having an input end; a driving circuit 203 corresponding to the non-display area (202, 203), the driving circuit 203 having an output end (marked as D1, Dn, Dn+1; Dm); a plurality of polysilicon resistors 82 (Fig. 14; column 11, lines 50 -61) and a plurality of wires 66 corresponding to the non-display area (outside 10 of Fig. 14); wherein two ends of each polysilicon resistor 82 (inside 84) are respectively connected to an input end of the thin film transistor 60 (Fig. 15) and an output end Dn of the driving circuit 203 via corresponding wires 66 (Figs. 3, 7, 14, and 15; column 4, line 24 –column 12, line 7). 
Hirano does not specify that the wires 66 are fanout wires; 
Wang reaches an array substrate (Fig. 3) provided with a display area (corresponding to 208) and a non-display area (outside 208) and comprising: a plurality of thin film transistors (204, 202) (Figs. 2), each thin film transistor (204, 202) having an input end; a driving circuit (with 206, 210, 202, 204) corresponding to the non-display area (outside 208), the driving circuit DD; a plurality of polysilicon resistors 210 (Figs. 5; column 4, lines 16 -22); and a plurality of wires (corresponding to vertical bars above 210 and d2, Figs. 5) corresponding to the non-display area (outside 208); wherein two ends of each polysilicon resistor 210 are respectively connected to an input end s2 of the thin film transistor 204 and an output end of the driving circuit VDD (Fig. 2a) via corresponding fan-out wires (Figs. 2-5; column 3, lime 23 –column 4, line 65).
Wang does not specify that a plurality of thin film transistors (204, 202) (Figs. 2) arranged in an array on the display area, as well as that the wires are fanout wires.
Kimura discloses an array substrate (Fig. 5) provided with a display area 503 and a non-display area (outside 503) and comprising: a plurality of thin film transistors ((101, 102) inside  504) arranged in an array on the display area 503, each thin film transistor 1801 (Fig. 21) having an input end ; a driving 601 (Fig. 6) circuit corresponding to the non-display area (outside 503), the driving circuit having an output end; a a polysilicon resistor (marked as 2101 in Fig. 21; as 2621 in Fig, 26A; as 2308 in Fig. 23; as 2408 in Fig. 24; as 2721 in Fig. 27A; column 8, lines 14-16) and a plurality of fanout wires (2711, 2712) corresponding to the non-display area (outside 208); wherein two ends of each polysilicon resistor 2101 are respectively connected to an input end of the thin film transistor 1801 and an output end 110 of the driving circuit via corresponding fan-out wires (2711, 2712) (Figs. 21-27; column 33, line 46 –column 39, line 36). 
Kimura does not specify that there is plurality of polysilicon resistors rather than only one polysilicon resistor. 
Jeon teaches an array substrate 100 (Fig. 1) provided with a display area DA (Fig. 1 and 3) and a non-display area NDA and comprising: a plurality of thin film transistors (pixel circuits ([0055]), Fig. 2) arranged in an array on the display area DA, each thin film transistor having an  resistors R ([0077], Figs. 3 and 5) and a plurality of fanout wires 201 corresponding to the non-display area 200; wherein two ends of each polysilicon resistor R are respectively connected to an input end 111 of the thin film transistor and an output end 311 of the driving circuit 400 via corresponding fan-out wires 201 (Figs. 1-7; [0011-0013], [0047 – 0080]). 
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Hirano, Wang, Kimura, and Jeon references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 

(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the devices of Hirano, Wang, Kimura, and Jeon successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 2, Hirano taken with Wang, Kimura, and Jeon discloses the array substrate according to claim 1, wherein the fan-out wires (2611, 2612) (Kimura: Fig. 26A) comprise a plurality of first scan wires 2611 and a plurality of second scan wires 2612; the array substrate further including: a buffer layer 2602, the polysilicon resistors 2606  being disposed on the buffer layer 2602; a first insulating layer 2607 covering the polysilicon resistor 2606, the first scan wires 2611 being disposed on the first insulating layer 2607; a second insulating layer 2610 covering the first scan wire 2611, the second scan wires 2612 being disposed on the second insulating layer 2611; and an interlayer dielectric layer 2614 covering the second scan wires 2612 (Kimura: Fig. 26A).


In re Claim 6, Hirano taken with Wang, Kimura, and Jeon discloses the array substrate according to claim 2, wherein the first insulating layer 2607 (Kimura: Fig. 26A) is provided with a plurality of first through holes 1TH (Fig. A) which are provided in a manner to extend through the first insulating layer 2607, and wherein each of the first through holes 1TH corresponds to [[the]] a first tandem hole 1TdH or [[the]] a the second tandem hole in respect to a vertical direction.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Kimura’s Fig. 26A annotated to show the details cited

In re Claim 7, Hirano taken with Wang, Kimura, and Jeon discloses the array substrate according to claim 6, wherein the second insulating layer 2610 is provided with a plurality of second through holes 2TH (Fig. A) which are provided in a manner to extend through the second insulating layer 2610, and wherein each of the second through holes 2TH corresponds to the first tandem hole 1TdH or the second tandem hole in respect to the vertical direction.
.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 - 9 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893